   Case 1:20-cv-00243-RGA Document 8 Filed 11/23/20 Page 1 of 6 PageID #: 42


                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

RODOLFO MARTINEZ,

             Plaintiff,

      V.                                 : Civil Action No. 20-243-RGA

SHERI GARDENER, et al. ,

             Defendants.


Rodolfo Martinez, Sussex Correctional Institution , Georgetown , Delaware .
Pro Se Plaintiff.



                              MEMORANDUM OPINION




November 23 , 2020
Wilmington , Delaware
 Case 1:20-cv-00243-RGA Document 8 Filed 11/23/20 Page 2 of 6 PageID #: 43




/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Rodolfo Martinez, a pretrial detainee at the Sussex Correctional

Institution in Georgetown , Delaware, filed this action pursuant to 42 U.S.C. § 1983. (D.I.

2) . Plaintiff appears prose and has been granted leave to proceed in forma pauperis.

(D.I. 5). The Court proceeds to screen the Complaint pursuant to 28 U.S.C. §§

1915(e)(2)(8) and 1915A(a).

                                      BACKGROUND

       Plaintiff alleges that he has ongoing medical conditions diagnosed as a herniated

and bulging disc with sciatic nerve damage. (D.I. 2 at 5). He alleges medical

defendants are deliberately indifferent to his serious medical needs, that he is either not

receiving care or is receiving inappropriate care , and that his back problems have

basically been ignored. (Id. at 5-6) . He alleges the Delaware Department of Correction

"governing authorities" have failed to step in and to see that SCI medical staff fulfills

their constitutional obligation to provide him with medical care. (Id. at 7). Plaintiff seeks

injunctive relief in the form of medical care.

       Plaintiff availed himself of the prison grievance system , but indicates in the

Complaint that, at the time he commenced the action , the grievance process was not

complete. (Id. at 8) Plaintiff explains that he is currently appealing the decision of the

medical grievance board but it is his "belief' based on what has transpired thus far, that

the Department of Correction is not going to render a favorable decision on his behalf

and asserts that he has appropriately exhausted his administrative remedies. (Id.).




                                                 1
  Case 1:20-cv-00243-RGA Document 8 Filed 11/23/20 Page 3 of 6 PageID #: 44




                              SCREENING OF COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if "the action is frivolous or

malicious , fails to state a claim upon which relief may be granted , or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio , 726 F.3d 448 ,

452 (3d Cir. 2013) . See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) ; 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224 , 229 (3d Cir. 2008) ; Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds prose, his pleading is liberally construed and his

compla int, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. at 94.

       A complaint is not automatically frivolous because it fails to state a claim . See

Dooley v. Wetzel, 957 F.3d 366 , 374 (3d Cir. 2020) (quoting Neitzke v. Williams , 490

U.S. 319 , 331 (1989)) ; see also Grayson v. Mayview State Hosp. , 293 F.3d 103,112

(3d Cir. 2002) . "Rather, a claim is frivolous only where it depends 'on an "indisputably

meritless legal theory" or a "clearly baseless" or "fantastic or delusional" factual

scenario ."' Dooley v. Wetzel, 957 F.3d at 374 (quoting Mitchell v. Hom , 318 F.3d 523 ,

530 (2003) and Neitzke , 490 U.S. at 327-28) .

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when
                                              2
 Case 1:20-cv-00243-RGA Document 8 Filed 11/23/20 Page 4 of 6 PageID #: 45




ruling on Rule 12(b)(6) motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3d at 114.

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009) ; Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007) . A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, 574 U.S.10 (2014). A complaint may not

dismissed , however, for imperfect statements of the legal theory supporting the claim

asserted . See id. at 11 .

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Constr. Corp. , 809 F.3d 780 ,787 (3d Cir. 2016) . Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense." Id.



                                               3
   Case 1:20-cv-00243-RGA Document 8 Filed 11/23/20 Page 5 of 6 PageID #: 46




                                       DISCUSSION

       Under the Prison Litigation Reform Act of 1996, a prisoner must pursue all

available avenues for relief through the prison 's grievance system before bringing a

federal civil rights action . See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731 ,

741 n.6 (2001) ("[A]n inmate must exhaust irrespective of the forms of relief sought and

offered through administrative avenues."). Section 1997(e) provides , "No action shall

be brought with respect to prison conditions under section 1983 of the Revised Statutes

of the United States , or any other Federal law, by a prisoner confined in any jail , prison ,

or other correctional facility until such administrative remedies as are available are

exhausted. " 42 U.S.C. § 1997(e). The exhaustion requirement is mandatory. Williams

v. Beard, 482 F.3d 637, 639 (3d Cir. 2007) ; Booth , 532 U.S. at 742 (holding that the

exhaustion requirement of the PLRA applies to grievance procedures "regardless of the

relief offered through administrative procedures"). The limitations period for filing a§

1983 action is tolled during the period that a prisoner spends exhausting his

administrative remedies . See Jones v. Unknown 0 . 0. C. Bus Driver & Transportation

Crew, 944 F.3d 478 , 480 (3d Cir. 2019) .

       There is no futility exception to § 1997e's exhaustion requirement. Nyhuis v.

Reno , 204 F.3d 65 , 75-76 (3d Cir. 2000) . An inmate must fully satisfy the administrative

requirements of the inmate grievance process before proceeding into federal court.

Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004) ; see also Oriakhi v. United States, 165 F.

App'x 991 , 993 (3d Cir. 2006) (providing that "there appears to be unanimous circu it

court consensus that a prisoner may not fulfill the PLRA's exhaustion requirement by

exhausting administrative remedies after the filing of the complaint in federal court").
                                              4
 Case 1:20-cv-00243-RGA Document 8 Filed 11/23/20 Page 6 of 6 PageID #: 47




Courts have concluded that inmates who fail to fully , or timely, complete the prison

grievance process are barred from subsequently litigating claims in federal court. See,

e.g. , Booth v. Churner, 206 F.3d 289 (3d Cir. 2000) ; Bolla v. Strickland, 304 F. App 'x 22

(3d Cir. 2008).

       While exhaustion is an affirmative defense, the Court may sua sponte dismiss an

action pursuant to § 1915A when the failure to exhaust defense is obvious from the face

of the complaint. See Caiby v. Haidle , 785 F. App'x 64 , 65 (3d Cir. 2019).

       Plaintiff admits in the Complaint that the grievance process was not complete

when he commenced this action. He takes the position that he does not believe that he

will prevail on appeal and , therefore , he has "appropriate exhausted." (D.I. 2 at 8) .

While this may be his belief, Plaintiff is still required to exhaust his administrative

remedies prior to commencing suit. Given his admission in the Complaint that the

grievance process was not complete when Plaintiff filed this action , dismissal for failure

to exhaust is warranted . The Complaint will be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and§ 1915A(b)(1).

                                       CONCLUSION

       For the above reasons, the Court dismiss the Complaint without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b)(1) for failure to exhaust

administrative remedies .

       An appropriate Order will be entered .




                                              5
